Citation Nr: 0733958	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-43 780	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder. 

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, including posttraumatic 
stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to May 1969 with service in Vietnam from June 1968 to 
January 1969.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from July 2004 rating decision by 
the Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2007, the veteran testified at a 
video conference hearing before the undersigned; a transcript 
of that hearing is of record.

In a February 2007 statement, the veteran raised a new claim 
seeking service connection for tinnitus.  This matter is 
referred to the RO for further action.

The issue of entitlement to service connection for a 
variously diagnosed psychiatric disorder, including PTSD, 
anxiety, and depression is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral foot disorder was not manifested in service or 
arthritis was not manifested within the first postservice 
year, and a bilateral foot disorder is not shown to be 
related to the veteran's active service.






CONCLUSION OF LAW

Service connection for a bilateral foot disorder is not 
warranted. 38 U.S.C.A. §§  1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim and has been notified 
of the information and evidence necessary to substantiate the 
claim and of the efforts to assist him.  In April 2004 (prior 
to the July 2004 rating decision) and November 2006 letters, 
the veteran was notified of the information and evidence 
needed to substantiate and complete his claim, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The April 2004 and November 2006 letters also 
advised the veteran to submit any evidence in his possession 
that pertains to his claim.

March 2006 correspondence notified the veteran of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to his 
service connection claim. (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that proper notice 
was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   The veteran 
and his representative have been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  

All pertinent (identified) records available have been 
secured.  The veteran has not identified any pertinent 
evidence that remains outstanding.  The Board considered 
whether VA examinations were indicated for the veteran's 
bilateral foot disorder.  A VA examination is indicated when 
there are: 1) competent evidence of current disability; 2) 
evidence establishing a disability causing event in service, 
and 3) evidence suggesting that the current disability and 
the event in service might be related. 38 C.F.R. § 3.159.  
Here, as at least two out of the three factors have not been 
met for each claim, VA examinations are not in order.  VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims.

II.  Factual Background

Service medical records (SMR's) included two separate entries 
for complaints of extreme pain in both feet in June 1967.  
Subsequent medical records, as well as the April 1969 
separation examination, were negative for any complaints, 
treatment, or diagnosis of a foot disorder.  On April 1969 
report of medical history, the veteran checked "no" for 
foot trouble.  

2004 to 2007 treatment records from VA North Texas Health 
Care System showed occasional complaints of bilateral foot 
pain.  An August 2004 record indicated that the veteran was 
prescribed Lortab by a private physician for pain relief 
"all over", including his feet.  A subsequent August 2004 
record included a history provided by the veteran of having 
pain in his feet since he was in Vietnam.  An August 2004 x-
ray of the left foot revealed no evidence of acute fracture 
or dislocation.  There was a calcaneal spur and degenerative 
changes of the first metatarsophalangeal joint.  

A September 2006 record noted that there was increased 
bilateral foot pain with burning sensation, paresthesia, and 
tingling.  The veteran was not benefiting from Gabapentin.  
September 2006 radiographs showed plantar calcaneal spurs 
that were larger on the left foot.  

III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (such as arthritis) become manifest 
to a compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; degenerative changes in the left first 
metatarsophalangeal joint and bilateral plantar spurs have 
been diagnosed.    

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  On June 1967 SMR's, the veteran had 
complains of bilateral foot pain.  No other treatment or 
comments for the feet are found in the records.  Also SMR's, 
including an April 1969 separation examination, are negative 
for any treatment, findings, or diagnoses of a foot 
disability.  With no diagnosis of underlying foot disability, 
service connection for a bilateral foot disorder on the basis 
that such became manifest in service and persisted since is 
not warranted.  

There are no documented complaints, treatment, or diagnosis 
of any foot disorder in any medical records soon after 
service.  The first medical record reflecting a diagnosis 
suggestive of arthritis is dated in 2004.  Consequently, 
presumptive service connection for arthritis as a chronic 
disease under 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309 
is also not warranted.  

To establish service connection in such circumstances there 
must be competent (medical) evidence which relates the 
disability for which service connection is sought (here, foot 
disorder) to service.  There is no such competent (medical) 
evidence in the instant case.  None of the treatment records 
in the claims file contain a medical opinion relating any 
foot disorder to his service.  Furthermore, the lengthy 
period of time between service and the first postservice 
medical diagnosis of a foot disability (approximately 35 
years) is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. West, 12 Vet. App. 453, 
449 (1999).  Because the veteran is a layperson, he is not 
competent to establish by his own opinion that any current 
bilateral foot disorder is related to service (and 
specifically to complaints of foot pain noted therein, as he 
has alleged).  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

There is a preponderance of the evidence against the 
veteran's claim.  Hence, it must be denied.  


ORDER

Service connection for bilateral foot disorder is denied.  


REMAND

The veteran seeks service connection for PTSD manifested by 
symptoms such as depression, anxiety, feelings of 
hopelessness, frustration, irritability, and recurrent and 
intrusive recollections, as well as dreams, of his war 
experiences.  Multiple treatment records also included the 
diagnosis of anxiety and depression and PTSD with overlapping 
depression, and indicated that his current stressors included 
his war experiences.  The RO has not addressed the matter of 
service connection for a psychiatric disability other than 
PTSD and such issue is inextricably intertwined with the 
claim of service connection for PTSD.  The matter requires 
further development of evidence, and initial adjudication by 
the agency of original jurisdiction.

Given the veteran's assertion that he currently has PTSD that 
is related to his experiences in Vietnam and the medical 
record supports his assertions, the matter of whether the 
veteran was exposed to a corroborated stressor event in 
service should be developed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment he 
received for a psychiatric disorder since 
his discharge from service.  The RO should 
obtain copies of complete treatment 
records (those not already in the claims 
folder) from all identified sources.

2.  The RO/AMC should make another request 
for the veteran to complete a PTSD 
questionnaire.  He should identify his 
alleged stressor events in service, 
providing as many details (description of 
event, names of individuals involved, 
date, location, and unit) as possible 
regarding these events.  The RO/AMC should 
arrange for corroboration of all stressor 
events for which there is sufficient 
information to pursue corroboration.  If 
the veteran initially provides 
insufficient information to seek 
corroboration, he should be advised of how 
his information is lacking, and afforded 
the opportunity to provide more complete 
information. 

4.  The RO must make a specific 
determination as to whether or not the 
veteran was exposed to a stressor event in 
service.

5.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine whether he has any 
psychiatric disability (to include PTSD) 
that is related to his military service.  
The RO/AMC must advise the examiner what 
stressor(s) in service, if any, are 
confirmed.  The examiner must review the 
veteran's claims folder in conjunction 
with the examination.  The examiner should 
identify the diagnosis(es) of the 
veteran's current psychiatric 
disability(ies), and as to each 
psychiatric entity currently diagnosed 
provide an opinion as to whether it is at 
least as likely as not that such 
disability had its onset in or was caused 
by the veteran's service.  If PTSD is 
diagnosed, the examiner must identify the 
stressor event and symptoms which support 
such diagnosis.  The examiner should must 
the rationale for all opinions expressed.

6.  The RO/AMC should then readjudicate 
this claim.  If it denied, the RO/AMC 
should issue an appropriate supplemental 
SOC and give the appellant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.









The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


